Citation Nr: 0405236	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  03-11 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the overpayment of Department of Veterans Affairs 
(VA) educational assistance benefits under Chapter 30, Title 
38 of the United States Code was properly created, including 
the validity of the amount of the overpayment.  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from January 1966 
to April 1996. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from decisions of the Department of Veterans 
Affairs (VA), Muskogee, Oklahoma, Regional Office (RO).  

A decision was issued in December 2002, that assessed an 
overpayment of VA Chapter 30 educational assistance benefits 
against the appellant in the amount of $2,190.53.  The 
appellant filed a notice of disagreement with that decision 
in November 2002, and a statement of the case was issued in 
March 2003 that indicated that the amount of the overpayment 
at issue was $2,054.73.  The appeal was received and docketed 
at the Board in April 2003, and the case is now ready for 
appellate review.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.43 and 38.02.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.26(a) (2003).

A review of the claims folder reveals that the RO has not 
specifically notified the appellant of the provisions of the 
VCAA.  It appears further that the RO did not provide the 
appellant with a development letter consistent with the 
notice requirements of the VCAA on the issue on appeal, as 
clarified by Quartuccio, supra.  The Board believes that a 
brief overview of the case would be helpful to the 
understanding of the specific notice and assistance required 
in the ultimate disposition of this appeal.  

The RO's determination that there was a Chapter 30 
educational assistance benefits overpayment was based upon 
discrepancies that had been found in the veteran's school 
records covering four separate grading periods between 1998 
and 2000.  These grading periods included one Summer session 
and three regular Semester sessions.  The discrepancy found 
in one of the grading periods was that the veteran had 
received no grade for one of the courses that he had been 
given credit for taking.  

The discrepancy in the other three grading periods was that 
the veteran's curriculum included one course in each of those 
periods that he had already passed in a prior school session.  
Because of these discrepancies, the RO determined that the 
veteran was improperly credited the equivalent of one course 
(three credit hours) during each of the four grading periods.  
This retroactive credit reduction resulted in the retroactive 
reduction of the benefits that the veteran was entitled to 
receive from "full time" enrollment benefits  to "three 
quarter time" enrollment benefits.  The overpayment was the 
difference in the amount of the benefits received versus the 
amount to which he was entitled.  

In his challenge to the validity of the overpayment, the 
veteran has argued three points.  First, he contends that the 
RO erroneously determined that he had not received a grade 
during one of the grading periods in question, when in fact 
he had.  He argues that the discrepancy can be explained by 
the fact that the grade was submitted after the compliance 
survey specialist for the RO had conducted their review of 
his records.  The veteran has submitted a course 
certification from the registrar of his school that purports 
to verify his assertion.  

Secondly, he asserts that his school system does not prohibit 
the repetition of subjects by students, and that he took the 
courses a second time in order to enhance his understanding 
of the subjects.  Finally, he argues that even if he should 
be found disqualified for 3 credit hours per grading period, 
he had still carried a 12 credit hour course load, an amount 
which should, in and of itself, have qualified him under VA 
law for "full time" benefits.  

The veteran's assertions have placed two factual questions 
and one legal question at issue.  The first factual question 
is whether he had received a grade for the specific course, 
Library Science 4, during the Second Semester of the 1998-
1999 school year.  This is a basic question of, "did he or 
didn't he?"  As noted above, he has submitted a course 
certification from the registrar of his school showing that 
he received a grade for the course.  When asked to resolve 
the discrepancy in January 2003, the compliance survey 
specialist for the RO indicated that the certification 
presented by the veteran was "quite selective" and stated 
that the actual record of the teacher of the course would 
have to be examined for verification purposes.  There is no 
indication that this was ever accomplished.  

The second factual question at issue involves whether the 
veteran's repetition of courses would qualify as a 
"refresher course" for VA education benefits purposes under 
the provisions of 38 C.F.R. § 21.7020(b)(23) (2003).  
Although this is a factual determination, it is important to 
note that the veteran has not been provided with the laws and 
regulations governing the question of whether, and under what 
circumstances, a course that has been repeated can qualify 
for benefits.  

Finally, the question of law at issue involves whether the 
veteran had qualified for "full time" enrollment versus 
"three quarter-time" enrollment.  He argues that even if 
his course load were reduced, it would still meet the 
criteria for "full time" benefits.  The RO found that it 
did not.  The question is a simple application of the facts 
to the regulations governing the definitions of "full time" 
and "three quarter time" enrollment which are found in 
38 C.F.R. §§ 21.4270, 21.7170 and 21.7172 (2003).  The 
veteran has not been provided with notice of these 
regulations.  



Finally, the Board notes that there is some discrepancy 
regarding the amount of the overpayment at issue.  First, 
although the March 2003 statement of the case shows that the 
overpayment of $2,054.73 was found valid, the original 
December 2002 administrative decision noted that the 
overpayment created was in the amount of $2,190.53.  The 
basis for this discrepancy is unclear.  

Under the circumstances of this case, the Board concludes 
that additional development is required prior to appellate 
review.  Accordingly, further appellate consideration will be 
deferred and the case is REMANDED for the following actions:
1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  




3.  The VBA AMC should obtain through the 
appropriate compliance survey specialist 
copies of the actual records of the 
teacher who had taught the veteran the 
Library Science 4 course during the 
second semester of the 1998-1999 school 
year for purposes of verifying whether 
the veteran had obtained a grade for that 
course as he has alleged.  

If those copies are not available, copies 
of the veteran's complete transcripts for 
that school year should be obtained.  
Copies of the evidence obtained should be 
inserted into the Chapter 30 folder.  

4.  The VBA AMC should formulate a paid 
and due audit explaining how the Chapter 
30 educational assistance overpayment was 
calculated.  

The audit should clearly indicate amounts 
paid to the appellant and dates of the 
payments, as well as the amounts which 
should have been paid to him.  A copy of 
the written audit should be inserted into 
the Chapter 30 folder.

5.  The VBA AMC should provide the 
veteran with another opportunity to 
present evidence to substantiate his 
claim.  

6.  The VBA AMC should re-adjudicate the 
issue of whether the creation of the 
overpayment of Chapter 30 educational 
assistance benefits was proper.  




In that regard, the VBA AMC should make 
the following determinations:  whether 
the veteran had obtained a grade in the 
Library Science 4 course in the second 
semester of the 1998-1999 school year 
that would qualify for credit; whether 
the veteran's repetition of courses 
during the grading periods in question 
would qualify as "refresher courses" 
for VA education benefits purposes under 
the provisions of 38 C.F.R. 
§ 21.7020(b)(23); and whether the credits 
that the veteran did earn would qualify 
him for "full time" enrollment for VA 
benefits purposes under the applicable 
regulations found in 38 C.F.R. 
§§ 21.4270, 21.7170 and 21.7172.  

If the issue of whether the creation of the overpayment of VA 
Chapter 30 benefits was proper is not fully resolved in the 
appellant's favor, the VBA AMC should furnish the appellant 
and his representative, if any, with a supplemental statement 
of the case (SSOC), that contains a summary of all the 
relevant evidence and all pertinent laws and regulations not 
previously set forth in the statement of the case.  The SSOC 
should specifically include recitations of the provisions of 
38 C.F.R. §§ 21.4270, 21.7020(b)(23), 21.7170 and 21.7172.  
After the veteran has had an appropriate time to respond, the 
case should then be returned to the Board for further 
appellate consideration.  No action is required of the 
veteran until he receives further notice.  



                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


